IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                       June 3, 2008 Session

                    MARCUS WARD v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Shelby County
                          No. 04-06910        Paula Skahan, Judge



                    No. W2007-01632-CCA-R3-PC - Filed January 14, 2009


JOSEPH M. TIPTON , P.J., dissenting.

        I respectfully dissent from the majority opinion’s holding that lifelong community
supervision is not a direct punitive consequence of the petitioner’s pleading guilty to aggravated
sexual battery. Tennessee expressly makes life supervision a part of the sentence. See T.C.A. § 39-
13-524 (providing for “a sentence of community supervision for life”). Thus, I agree with the
conclusions reached in New Jersey and Nevada. See State v. Jangochian, 832 A.2d 360, 362 (N.J.
Super. App. Div. 2003); Palmer v. State, 59 P.3d 1192, 1196-97 (Nev. 2002). The post-conviction
court’s factual findings, though, fail to reflect whether the court accredited the petitioner’s testimony
that he was unaware of this consequence at the time he signed the documents and that he would not
have pled guilty had he been told about such a consequence. Thus, I would remand the case for
more factual findings based upon the testimony previously received.



                                                        ____________________________________
                                                        JOSEPH M. TIPTON, PRESIDING JUDGE